Citation Nr: 0103659	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Buffalo, New York RO.  This case was before 
the Board in October 1997 when it was remanded for additional 
development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran has been diagnosed 
as having PTSD.  His service personnel records show that he 
served in Vietnam from January to August 1970 as a bulk fuel 
man.  Evidence on file shows that the veteran has made 
various allegations of service stressors.  Specifically, he 
alleged: exposure to a rocket attack at Da Nang Air Force 
Base on his first day in Vietnam in January 1970; exposure to 
rocket and mortar attacks five to six times weekly while 
stationed at Da Nang; seeing other soldiers with their faces 
blow off; patrolling the villages of Da Nang; refueling 
choppers during the threat of enemy fire; and becoming 
terrified while on guard duty.

In an October 1997 Remand, the Board directed the RO, in 
part, to schedule the veteran for a special VA psychiatric 
examination to determine whether he currently has PTSD.  In 
the event that PTSD was diagnosed, the examiner was to state 
the stressor or stressors relied upon in making that 
diagnosis.

In July 1998, the veteran underwent a VA PTSD examination for 
purposes of this appeal.  The examination report contains a 
diagnosis of moderate, chronic PTSD.  The Board notes, 
however, that the VA examiner did not specify the exact 
stressors upon which the diagnosis of PTSD was based.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board finds that the RO must schedule the 
veteran for another VA examination.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Veterans Claims Assistance Act of 2000 
amends Section 5106 of title 38, United States Code, by 
adding the following new sentence: "The cost of providing 
information to the Secretary under this section shall be 
borne by the department or agency providing the 
information."  The Board notes that in an October 1997 
Remand, the Board directed the RO, in part, to contact the 
Marine Corps Historical Center (MCHC) and obtain command 
chronologies from March 1970 to August 1970.  In December 
1997, the MCHC responded to the RO's request, sending command 
chronologies dated through April 1970.  In an attached 
letter, the MCHC indicated that chronologies exceeding more 
than two months or 50 pages would incur a fee.  Thereafter, 
in an April 1998 letter, the RO advised the veteran that 
there would be a charge for unit records beyond April 1970.  
The RO stated: "Obtaining these records must be your 
responsibility as the VA is not authorized to pay for those 
records."  Based on the aforementioned change in law, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, to contact the Marine Corps 
Historical Center to determine whether any 
verification of the rocket attacks 
described by the Board can be obtained 
from military records, to include command 
chronologies, during the period from May 
1970 to August 1970.  The Historical 
Center should be advised of the recent 
statutory change cited above directing 
that the cost of providing information is 
to be borne by the department or agency 
providing the information.

In addition, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  Thereafter, arrangements should be 
made to have the veteran examined by a 
Board of two psychiatrists in order to 
ascertain the nature of the veteran's 
psychiatric disability and the proper 
diagnosis(es) thereof to specifically 
include whether or not the veteran has 
PTSD.  All special tests and studies, to 
include psychological testing, should be 
accomplished.  If PTSD is diagnosed, the 
examiners should state for the record the 
specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  The claims folder must be 
provided to and reviewed by the examiners 
prior to completing their report.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




